[Cite as State v. Long, 2021-Ohio-1059.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


 STATE OF OHIO,                                  :       OPINION

                  Plaintiff-Appellee,            :
                                                         CASE NO. 2020-G-0260
         - vs -                                  :

 HOWARD S. LONG,                                 :

                  Defendant-Appellant.           :


 Criminal Appeal from the Geauga County Court of Common Pleas.
 Case No. 2019 C 000114.

 Judgment: Affirmed.


 James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
 Prosecuting Attorney, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024
 (For Plaintiff-Appellee).

 Eric J. Cherry, Bartos & Company, LPA, 20220 Center Ridge Road, Suite 160, Rocky
 River, OH 44116 (For Defendant-Appellant).



MARY JANE TRAPP, P.J.

        {¶1}      Appellant, Howard S. Long (“Mr. Long”), appeals from the Geauga County

Court of Common Pleas’ judgment of conviction after he pleaded guilty to grand theft of

a motor vehicle. As part of his sentence, the trial court ordered restitution payable to the

victim, Norman Brakeman (“Mr. Brakeman”).
         {¶2}   Mr. Long raises one assignment of error, contending that the trial court erred

in ordering restitution by failing to consider his future ability to pay and abused its

discretion when considering his present and future ability to pay.

         {¶3}   From our review of the record and pertinent law, it is clear that the trial court

considered Mr. Long’s present and future ability to pay restitution pursuant to R.C.

2929.19. The trial court explicitly stated it considered the presentence investigation

(“PSI”) report and Mr. Long’s ability to pay during the sentencing hearing after the parties

argued the issue as well as in the judgment of conviction.

         {¶4}   Since there was no error, plain or otherwise, in the trial court’s sentencing

order imposing restitution payable to the victim, Mr. Long’s assignment of error is without

merit.

         {¶5}   The judgment of the Geauga County Court of Common Pleas is affirmed.

                                 Substantive and Procedural History

         {¶6}   The instant case arises from an incident in which Mr. Long stole Mr.

Brakeman’s vehicle, which also contained his customized toolbox, tools, and groceries.

While the vehicle was recovered, Mr. Brakeman’s toolbox, tools, and groceries were not.

         {¶7}   Mr. Long was charged with one count of grand theft of a motor vehicle, a

fourth-degree felony, in violation of R.C. 2913.02(A)(1) and (B)(5), and one count of theft,

a fifth-degree felony, in violation of R.C. 2913.02.

         {¶8}   Mr. Long entered into a plea agreement with the state, where he agreed to

plead guilty to the count of grand theft of a motor vehicle, and the state agreed to move

to dismiss the count of theft. The plea agreement further stated that the state would

“recommend a term of residential community control, but it will take into consideration the




                                                2
Defendant’s cooperation with the police when determining the length of time to

recommend. The parties will attempt to determine the restitution prior to sentencing. The

state will recommend a PR [personal recognizance] bond pending sentencing so that the

Defendant can see if he can recover some of the missing items.”

       {¶9}   The court accepted Mr. Long’s guilty plea and set the matter for a PSI and

a sentencing hearing.

       {¶10} At the sentencing hearing, Mr. Brakeman testified to the value of the stolen

items. His testimony included the amount of the deductible for his stolen vehicle, the

value of the tools that were stolen, including a credit card reader he used for customer

payments, as well as the amount he spent on the groceries. Mr. Brakeman obtained the

value of the tools from searching for their equivalent at Home Depot and taking pictures

of the prices of the tools.

       {¶11} After consideration of the record, information presented by Mr. Brakeman,

the prosecuting attorney, the PSI report, Mr. Long’s ability to pay financial sanctions, and

any victim impact statements, the principles and purposes of R.C. 2929.11 and the

sentencing factors pursuant to R.C. 2929.12, the court imposed a total term of three years

of community control, which included 145 days in jail, with credit for 115 days of time

served, and restitution in the amount of $1,190 payable to Mr. Brakeman.

       {¶12} The court also issued a separate restitution order that detailed Mr.

Brakeman’s losses and his requested compensation in the corresponding amounts. The

court found that pursuant to R.C. 2913.61(D)(2), “the value of * * * equipment * * * used

in the profession, business, trade, occupation, or avocation of its owner * * * and which

retains substantial utility for its purpose regardless of its age or condition, is the cost of




                                              3
replacing the property with new property of like kind and quality.” The court ordered Mr.

Long to pay $1,190 in restitution to Mr. Brakeman and that he make regular monthly

payments to this obligation while on non-residential community control.

       {¶13} Mr. Long raises one assignment of error on appeal:

       {¶14} “The trial court erred by failing to consider defendant’s future ability to pay

and abused its discretion when considering defendant’s present and future ability to pay.”

                                    Standard of Review

       {¶15} Both parties state that our standard of review when addressing the

imposition of restitution is an abuse of discretion. Since the enactment of H.B. 86,

however, we review felony sentences, which include restitution orders, pursuant to R.C.

2953.08(G)(2).    State v. Ciresi, 2020-Ohio-5305, 162 N.E.3d 846, ¶ 5 (11th Dist.)

(overruling previous cases holding that restitution orders are reviewed for an abuse of

discretion); State v. Mazzola, 11th Dist. Trumbull No. 2018-T-0029, 2019-Ohio-845, fn. 1.

       {¶16} Thus, pursuant to R.C. 2953.08(G)(2):

       {¶17} “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court’s standard for review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the following:

       {¶18} “(a) That the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

       {¶19} “(b) That the sentence is otherwise contrary to law.”




                                               4
       {¶20} In this case, none of the sections referenced in R.C. 2953.08(G)(2) apply.

Thus, our review is limited to determining whether we clearly and convincingly find that

the restitution order is “otherwise contrary to law.” Ciresi at ¶ 10. This is an extremely

deferential standard of review that places the restriction on the appellate court, not the

trial court. Id.

       {¶21} Mr. Long, however, failed to object to the trial court’s order of restitution.

Failure to object to the court’s order of restitution constitutes a waiver of all error except

plain error. State v. Carroll, 11th Dist. Ashtabula Nos. 2017-A-0030 & 2017-A-0031,

2018-Ohio-1884, ¶ 48.

       {¶22} Crim.R. 52(B) provides: “[p]lain error or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court.” This court

will recognize plain error “‘with the utmost caution, under exceptional circumstances and

only to prevent a manifest miscarriage of justice.’” State v. Bielek, 11th Dist. Lake No.

2010-L-029, 2010-Ohio-5402, ¶ 14, quoting State v. Landrum, 53 Ohio St.3d 107, 111

(1990).

                                    Restitution Orders

       {¶23} A court imposing a sentence upon a felony offender may order the offender

to make restitution “to the victim of the offender’s crime * * * in an amount based on the

victim’s economic loss.” R.C. 2929.18(A)(1). R.C. 2929.01(L) defines “economic loss”

as “any economic detriment suffered by a victim as a direct and proximate result of the

commission of an offense * * *.”




                                              5
       {¶24} However, R.C. 2929.19(B)(5) provides:             “Before imposing a financial

sanction under section 2929.18 of the Revised Code * * *, the court shall consider the

offender’s present and future ability to pay the amount of the sanction * * *.”

       {¶25} R.C. 2929.18 “does not require a court to hold a hearing on the issue of a

defendant’s ability to pay; rather, a court is merely required to consider the offender’s

present and future ability to pay.” Carroll at ¶ 51, quoting Bielek at ¶ 11. “However, some

evidence must be present in the record to indicate that the trial court considered an

offender’s present and future ability to pay.” Id., quoting State v. Sampson, 11th Dist.

Lake No. 2007-L-075, 2007-Ohio-7126, ¶ 14.             A trial court properly considers an

offender’s present and future ability to pay when it indicates it has done so in its judgment

entry. Bielek at ¶ 12. In addition, “[a]dequate compliance with the statute may be had

when the record indicates a court has considered a pre-sentence investigation report.”

Carroll at ¶ 52.

       {¶26} From our review of the record, it is clear that the trial court considered the

PSI report and Mr. Long’s ability to pay, both of which the trial court explicitly stated during

the sentencing hearing after both sides argued the issue and in the judgment of

conviction.

       {¶27} The state argues that the requirement that the trial court consider a

defendant’s present and future ability to pay financial sanctions, pursuant to R.C.

2929.19(B)(5), is facially unconstitutional as applied to the imposition of restitution

because a victim of a crime has an absolute right to full and timely restitution as provided

by Article I, Section 10a(A)(7) of the Ohio Constitution (known as Marsy’s Law), which

became effective on February 5, 2018.




                                               6
      {¶28} While we recognize that it is unclear how a defendant’s statutory right to

have his ability to pay considered under R.C. 2929.19(B)(5) interacts with a victim’s

constitutional right to restitution under Article I, Section 10a(A)(7), the defendant’s

statutory right and the victim’s constitutional right are not in conflict under the

circumstances of this case. Thus, we decline in this case to further address the effect of

Marsy’s Law on the operation of R.C. 2929.18(A)(1) or R.C. 2929.19(B)(5). State v.

Queen, 3d Dist. Logan No. 8-19-41, 2020-Ohio-618, fn. 1; State v. Gorley, 5th Dist.

Muskingum Nos. CT2019-0046, CT2019-0047, CT2019-0048, & CT2019-0049, 2020-

Ohio-3337, ¶ 22.

      {¶29} Since our review indicates no error, plain or otherwise, in the trial court’s

sentencing order imposing restitution, Mr. Long’s assignment of error is without merit.

      {¶30} The judgment of the Geauga County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            7